 



Exhibit 10.6
Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001
Financial Guaranty Insurance Policy

     
Issuer: AmeriCredit Automobile Receivables Trust 2006-B-G
  Policy Number: 06030109
 
  Control Number: 0010001

Insured Obligations:

     
$1,200,000,000 in aggregate note principal balance of AmeriCredit Automobile
Receivables Trust 2006-B-G Asset Backed Notes, Class A-l Notes, Class A-2 Notes,
Class A-3 Notes, Class A-4 Notes (collectively, the “Notes”)
   

Trustee: Wells Fargo Bank, National Association.
Financial Guaranty Insurance Company (“Financial Guaranty”), a New York stock
insurance company, in consideration of the right of Financial Guaranty to
receive monthly premiums pursuant to the Sale and Servicing Agreement (as
defined below) and the Insurance Agreement referred to therein, and subject to
the terms of this Financial Guaranty Insurance Policy (this “Policy”), hereby
unconditionally and irrevocably agrees to pay each Insured Payment, to the
extent set forth in the Sale and Servicing Agreement, to the Trustee named above
or its successor, as trustee for the Holders of the Notes, except as otherwise
provided herein with respect to Preference Amounts. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement and the Indenture (as defined below)
as in effect and executed on the date hereof, without giving effect to any
subsequent amendments or modifications thereto unless such amendments or
modifications have been approved in writing by Financial Guaranty.
The term “Insured Payment” means (1) with respect to any Distribution Date, any
Deficiency Amount for such Distribution Date and the Notes and (2) with respect
to any day, any Preference Amount to be paid pursuant to the terms of this
Policy in respect of the Notes.
The term “Deficiency Amount” means, with respect to any Distribution Date, an
amount, if any, equal to the sum of:

  (1)   the amount by which (A) the Noteholders’ Interest Distributable Amount
(not including any Noteholders’ Interest Carryover Amount that Financial
Guaranty has made Insured Payments in respect of on a prior Distribution Date)
exceeds (B) the sum of (i) the amount of Available Funds available to make such
payments with respect to such Distribution Date, (ii) the amount on deposit in
the Spread Account as of such Distribution Date and (iii) the amount of any
Insurer Optional Deposit; and

Form 9133
Page l of 6

 



--------------------------------------------------------------------------------



 



Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001
Financial Guaranty Insurance Policy

  (2)   (i) the Noteholders’ Remaining Parity Deficit Amount, if any, and (ii)
without duplication of any amounts payable in the preceding clause (i), if such
Distribution Date is a Final Scheduled Distribution Date with respect to any
Class of Notes, the amount by which (A) the outstanding principal balance of
such Class of Notes exceeds (B) the sum of (i) the amount of Available Funds
available to make such payments with respect to such Distribution Date, (ii) the
amount on deposit in the Spread Account as of such Distribution Date and
(iii) the amount of any Insurer Optional Deposit.

Deficiency Amount shall be determined in accordance with the original terms of
the Notes when issued and without regard to any subsequent amendment or
modification of the Notes that has not been consented to in writing by Financial
Guaranty.
The term “Final Scheduled Distribution Date” for each Class of the Notes means
the Distribution Date occurring in October 2007 for the Class A-l Notes,
April 2010 for the Class A-2 Notes, October 2011 for the Class A-3 Notes and
September 2013 for the Class A-4 Notes.
Financial Guaranty will pay a Deficiency Amount with respect to the Notes by
12:00 noon (New York City time) by wire transfer in immediately available funds
to the Trustee on the later of (i) the second Business Day following the
Business Day on which Financial Guaranty shall have received Notice that a
Deficiency Amount is due in respect of the Notes and (ii) the Distribution Date
on which the related Deficiency Amount is payable to the Holders of the Notes
pursuant to the Sale and Servicing Agreement, for disbursement to the Holders of
the Notes in the same manner as other payments with respect to the Notes are
required to be made. Any Notice received by Financial Guaranty after 12:00 noon
New York City time on a given Business Day or on any day that is not a Business
Day shall be deemed to have been received by Financial Guaranty on the next
succeeding Business Day.
Upon the payment of any Insured Payment hereunder, Financial Guaranty shall be
fully subrogated to the rights of the Holders of the Notes to receive the amount
so paid. Financial Guaranty’s obligations with respect to the Notes hereunder
with respect to each Distribution Date shall be discharged to the extent funds
consisting of the related Deficiency Amount are received by the Trustee on
behalf of the Holders of the Notes for payment to such Holders, as provided in
the Sale and Servicing Agreement and herein, whether or not such funds are
properly applied by the Trustee.
If any portion or all of any amount that is insured hereunder that was
previously paid to a Holder of Notes is recoverable and sought to be recovered
from such Holder as a voidable preference by a trustee in bankruptcy pursuant to
the U.S. Bankruptcy Code, pursuant to a final non-appealable order of a court
exercising proper jurisdiction in an insolvency proceeding (a “Final Order”)
(such recovered amount, a “Preference Amount”), Financial Guaranty will pay on
the guarantee
Form 9133
Page 2 of 6

 



--------------------------------------------------------------------------------



 



Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001
Financial Guaranty Insurance Policy
described in the first paragraph hereof, an amount equal to each such Preference
Amount by 12:00 noon on the fourth Business Day following receipt by Financial
Guaranty on a Business Day of (w) a certified copy of the Final Order, (x) an
opinion of counsel satisfactory to Financial Guaranty that the order is final
and not subject to appeal, (y) an assignment, in form reasonably satisfactory to
Financial Guaranty, irrevocably assigning to Financial Guaranty all rights and
claims of the Trustee and/or such Holder of the Notes relating to or arising
under such Preference Amount and constituting an appropriate instrument, in form
satisfactory to Financial Guaranty, appointing Financial Guaranty as the agent
of the Trustee and/or such Holder in respect of such Preference Amount,
including without limitation in any legal proceeding related to such Preference
Amount, and (z) a Notice appropriately completed and executed by the Trustee or
such Holder, as the case may be. Such payment shall be made to the receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Final
Order and not to the Trustee or Holder of the Notes directly (unless the Holder
has previously paid such amount to such receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in such Final Order in which
case payment shall be made to the Trustee for payment to the Holder upon
delivery of proof of such payment reasonably satisfactory to Financial
Guaranty).
Notwithstanding the foregoing, in no event shall Financial Guaranty be
(i) required to make any payment under this Policy in respect of any Preference
Amount to the extent such Preference Amount is comprised of amounts previously
paid by Financial Guaranty hereunder, or (ii) obligated to make any payment in
respect of any Preference Amount, which payment represents a payment of the
principal amount of any Notes, prior to the time Financial Guaranty otherwise
would have been required to make a payment in respect of such principal, in
which case Financial Guaranty shall pay the balance of the Preference Amount
when such amount otherwise would have been required.
Any of the documents required under clauses (w) through (z) of the preceding
paragraph that are received by Financial Guaranty after 12:00 noon New York City
time on a given Business Day or on any day that is not a Business Day shall be
deemed to have been received by Financial Guaranty on the next succeeding
Business Day. If any Notice received by Financial Guaranty is not in proper form
or is otherwise insufficient for the purpose of making a claim under this
Policy, it will be deemed not to have been received by Financial Guaranty, and
Financial Guaranty will promptly so advise the Trustee, and the Trustee may
submit an amended Notice. All payments made by Financial Guaranty hereunder in
respect of Preference Amounts will be made with Financial Guaranty’s own funds.
This Policy is non-cancelable for any reason, including nonpayment of any
premium. The premium on this Policy is not refundable for any reason, including
the payment of any Notes prior to their respective maturities. This Policy shall
expire and terminate without any action on the part of Financial Guaranty or any
other Person on the date that is the later of (i) the date that is one year and
one day following the date on which the Notes shall have been paid in full and
Form 9133
Page 3 of 6

 



--------------------------------------------------------------------------------



 



Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001
Financial Guaranty Insurance Policy
(ii) if any proceeding referenced in the third preceding paragraph has been
commenced on or prior to the date specified in clause (i) above, the 30th day
after the entry of a final, non- appealable order in resolution or settlement of
such proceeding.
This Policy does not guarantee to the Holders of the Notes any particular rate
of principal payment. In addition, this Policy does not cover shortfalls, if
any, attributable to the liability of the Issuer or the Trustee for withholding
taxes, if any (including interest and penalties in respect of any liability for
withholding taxes). This Policy also does not cover the failure of the Trustee
to make any payment required under the Sale and Servicing Agreement or the
Indenture to the Holder of a Note.
A monthly premium shall be due and payable in arrears as provided in the Sale
and Servicing Agreement and the Insurance Agreement.
This Policy is subject to and shall be governed by the laws of the State of New
York, without giving effect to the conflicts of laws principles thereof. The
proper venue for any action or proceeding on this Policy shall be the County of
New York, State of New York.
THE INSURANCE PROVIDED BY THIS POLICY IS NOT COVERED BY THE NEW YORK
PROPERTY/CASUALTY INSURANCE SECURITY FUND (NEW YORK INSURANCE CODE, ARTICLE 76).
To the fullest extent permitted by applicable law, Financial Guaranty hereby
waives and agrees not to assert, solely for the benefit of Holders of the Notes,
all defenses, set-offs and counterclaims of any kind (including, without
limitation, the defense of fraud in inducement or fact, any defense based on any
duty claimed to arise from the doctrine of “utmost good faith” or any similar or
related doctrine or any other circumstances that would have the effect of
discharging a surety, guarantor or any other person in law or in equity) that
Financial Guaranty otherwise might have asserted as a defense to its obligation
to pay in full any amounts that have become due and payable in accordance with
the terms and conditions of this Policy. Nothing in this paragraph, however,
shall be deemed to constitute a waiver of any rights, remedies, claims or
counterclaims that Financial Guaranty may have with respect to the Issuer, AFS
SenSub Corp., AmeriCredit Financial Services, Inc., AmeriCredit Corp. or any of
their respective affiliates, whether acquired by subrogation, assignment or
otherwise.
“Notice” means a written notice in the form of Exhibit A to this Policy by
registered or certified mail or telephonic or telegraphic notice, subsequently
confirmed by written notice delivered via telecopy, telex or hand delivery from
the Trustee to Financial Guaranty specifying the information set forth therein.
“Holder” means, as to a particular Note, the person, other than the Issuer, the
Seller, the Depositor, the Servicer or any subservicer, who, on the applicable
Distribution Date, is entitled under the terms of such Note to a payment
thereon. “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of September 18,
Form 9133
Page 4 of 6

 



--------------------------------------------------------------------------------



 



Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001
Financial Guaranty Insurance Policy
2006, among the Seller, the Issuer, the Servicer and the Trustee, as backup
servicer and trust collateral agent. “Indenture” means the Indenture, dated as
of September 18, 2006, between the Issuer and the Trustee, as trustee and trust
collateral agent. “Insurance Agreement” means the Insurance Agreement, dated as
of September 18, 2006, among Financial Guaranty, the Seller, the Issuer,
AmeriCredit Financial Services, Inc. and the Trustee.
In the event that payments under any Note are accelerated, nothing herein
contained shall obligate Financial Guaranty to make any payment of principal or
interest on such Note on an accelerated basis, unless such acceleration of
payment by Financial Guaranty is at the sole option of Financial Guaranty; it
being understood that a redemption of any Notes pursuant to the Indenture does
not constitute acceleration for the purposes hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Form 9133
Page 5 of 6

 



--------------------------------------------------------------------------------



 



Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001
Financial Guaranty Insurance Policy
IN WITNESS WHEREOF, Financial Guaranty has caused this Policy to be affixed with
its corporate seal and to be signed by its duly authorized officer in facsimile
to become effective and binding upon Financial Guaranty by virtue of the
countersignature of its duly authorized representative.

                  President       Authorized Representative
 
                /s/ Howard Pfeffer       /s/ Martin Joyce          
Name:
  Howard Pfeffer       Name:   Martin Joyce
Title:
  President       Title:   Authorized Representative

Effective Date: September 26, 2006
Form 9133
Page 6 of 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF NONPAYMENT
AND DEMAND FOR PAYMENT OF INSURED PAYMENTS

         
To:
  Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
Attention: Structured Finance Surveillance    
 
       
 
  Telephone: (212) 312-3000
Telecopier: (212) 312-3220    
 
       
Re:
  $1,200,000,000 in aggregate note principal balance of AmeriCredit Automobile
Receivables Trust 2006-B-G Asset Backed Notes, Class A-l Notes, Class A-2 Notes,
Class A-3 Notes and Class A-4 Notes (collectively, the “Notes”)    
 
       
 
  Policy No. 06030109 (the “Policy”)    

Distribution Date:                                                             
We refer to that certain Sale and Servicing Agreement, dated as of September 18,
2006 (the “Sale and Servicing Agreement”), among AmeriCredit Automobile
Receivables Trust 2006-B-G, as issuer, AFS SenSub Corp., as seller, AmeriCredit
Financial Services, Inc., as servicer, and Wells Fargo Bank, National
Association, as backup servicer and trust collateral agent, relating to the
above referenced Notes. All capitalized terms not otherwise defined herein or in
the Policy shall have the same respective meanings assigned to such terms in the
Sale and Servicing Agreement.
     The Trustee has determined under the Sale and Servicing Agreement that the
Deficiency Amount for the Distribution Date occurring in                      is
equal to $                    . This Deficiency Amount constitutes an Insured
Payment payable by Financial Guaranty under the Policy.
[In addition, attached hereto is a copy of the Final Order in connection with a
Preference Amount in the amount set forth therein, together with an assignment
of rights and appointment of agent and other documents required by the Policy in
respect of Preference Amounts. The amount of the Preference Amount is
$                    . This Preference Amount constitutes an Insured Payment
payable by Financial Guaranty under the Policy.]
Accordingly, pursuant to the Sale and Servicing Agreement, this statement
constitutes a notice for payment of an Insured Payment by Financial Guaranty in
the amount of $                     under the Policy.

A - 1



--------------------------------------------------------------------------------



 



(b)   No payment claimed hereunder is in excess of the amount payable under the
Policy.       The amount requested in this Notice should be paid to: [Payment
Instructions]

Any person who knowingly and with intent to defraud any insurance company or
other person files an application for insurance or statement of claim containing
any materially false information or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent insurance
act, which is a crime, and shall also be subject to a civil penalty not to
exceed Five Thousand Dollars ($5,000.00) and the stated value of the claim for
each such violation.
          IN WITNESS WHEREOF, the Trustee has executed and delivered this Notice
of Nonpayment and Demand for Payment of Insured Payments this
                     day of                                         .

                    as Trustee
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

A - 2